J-S37033-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    P.J.A.                                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                       V.                      :
                                               :
                                               :
    H.C.N.                                     :
                                               :
                                               :   No. 482 EDA 2018

                Appeal from the Order Entered January 5, 2018
     in the Court of Common Pleas of Lehigh County Civil Division at No(s):
                              No. 2007-FC-0427


BEFORE:      OLSON, J., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                      FILED SEPTEMBER 05, 2018

        Appellant, P.J.A. (“Father”), files this appeal from the order dated

January 3, 2018, and entered January 5, 2018,1 in the Lehigh County Court

of Common Pleas denying and dismissing his Notice of Proposed Relocation




____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 The subject order was dated January 3, 2018. However, the clerk did not
provide notice pursuant to Pa.R.C.P. 236(b) until January 4, 2018, and did not
docket such order and notice until January 5, 2018. Our appellate rules
designate the date of entry of an order as “the day on which the clerk makes
the notation in the docket that notice of entry of the order has been given as
required by Pa.R.C.P. 236(b).” Pa.R.A.P. 108(b). Further, our Supreme Court
has held that “an order is not appealable until it is entered on the docket with
the required notation that appropriate notice has been given.” Frazier v. City
of Philadelphia, 557 Pa. 618, 621, 735 A.2d 113, 115 (1999).
J-S37033-18



filed on August 17, 2017, with prejudice.2 After review, we affirm the trial

court’s order.

        The trial court summarized the relevant procedural and factual history,

in part, as follows:

                           Factual and Procedural History

              Succinctly stated, the parties are engaged in a longstanding,
        highly contentious custody battle concerning their son, P.C.A.
        [Father] currently has another appeal outstanding from the
        [c]ourt’s Order entered on December 5, 2017[3] granting him
        primary physical custody of P.C.A. with reasonable periods of
        partial physical custody awarded to [Mother]. [See P.C.A. v.
        H.C.M.], 63 EDA 2018.[4]

               On August 17, 2017, [Father] filed a Notice of Proposed
        Relocation, proposing to relocate from Upper Macungie Township,
        Lehigh County, Pennsylvania to Chesterbrook, Chester County,
        Pennsylvania, which is approximately fifty-five [miles] south of
        the parties’ current location. This notice was filed during the
        course of a string of ten lengthy hearing dates on [Mother]’s
        Petition for Modification, which was filed on April 4, 2017, as well
        as numerous other petitions related to that issue.

              The [c]ourt advised the parties that its consideration of
        [Father]’s relocation petition would be conducted separately,


____________________________________________


2 In response to a Rule to Show Cause, Father, who additionally raises a
January 8, 2018, denial of a request for a continuance in his Notice of Appeal,
focuses his appeal on the January 5, 2018, order denying and dismissing his
Notice of Proposed Relocation. See Father’s Brief at 2.

3While dated December 5, 2017, this order was entered December 6, 2017.
See Pa.R.A.P. 108(b); see also Frazier, 557 Pa. at 618, 735 A.2d at 115.

4   This appeal is addressed by separate Memorandum.




                                           -2-
J-S37033-18


       following the hearings regarding the modification petition.[5] This
       was due to the anticipated length of time it would take to receive
       all of the evidence. On October 31, 2017, after the close of
       evidence in the parties’ custody modification trial, the [c]ourt
       conducted a pretrial conference to schedule a trial on [Father]’s
       relocation petition. To accommodate scheduling concerns, the
       [c]ourt listed the matter for a two-day trial on January 3, 2018
       and January 4, 2018. On November 1, 2017, a formal scheduling
       order was filed attaching the parties “for custody trial on January
       3 and 4, 2018 at 9:00 a.m. in Courtroom 5A of the Lehigh
       County Courthouse.”[6] (Order, November 1, 2017, at 1 (emphasis
       in original).)

             The [c]ourt entered its Custody Order on December 5, 2017
       ruling on [Mother]’s Petition for Modification. On December 21,
       2017, [Father] filed a Motion to Subpoena Witnesses Over
       Defendant’s Objection, seeking to subpoena two neighbors to
       appear at the parties’ relocation trial. On December 22, 2017,
       [Mother] filed a Motion to Serve Civil Subpoena and provided
       [Father] notice of her intent to appear on December 29, 2017 to
       present the motion in court.

              [Father] filed a Notice of Appeal from the [c]ourt’s Custody
       Order on December 28, 2017. In a cover letter to the [c]ourt
       accompanying the Notice of Appeal, [Father] stated that based on
       the filing of the appeal, he believed any consideration by the
       [c]ourt of the motions or the relocation trial was stayed. [Father]
       did not cite any law in support of this proposition.[7]

             [Mother] appeared in court on December 29, 2017 per her
       notice of presentation. [Father] did not appear, and did not file a
       continuance application.    [Father] also did not contact the
       [c]ourt’s staff or Court Administration to determine whether the
       [c]ourt would be hearing [Mother]’s motion on December 29,
____________________________________________


5 Neither party objected to separate consideration of the relocation. Notes of
Testimony (“N.T.”), 10/31/17, at 3-4.
6 Upon review, this order was entered November 3, 2017.


7 A copy of this letter, while included with the reproduced record, is not
included with the certified record.




                                           -3-
J-S37033-18


       2017. Upon consideration of the parties’ motions, and despite the
       fact that [Father] did not appear on December 29, 2017, the
       [c]ourt entered an order granting both parties’ motions on January
       2, 2018.[8] The [c]ourt’s Order noted, “The parties remain
       attached for trial upon the Plaintiff’s Notice of Intent to Relocate
       to be held on January 3-4, 2018.” (Order, January 2, 2018, at
       1 (emphasis in original).) The [c]ourt’s staff mailed a copy of this
       order to both parties approximately twenty minutes after it was
       filed due to the narrow time constraint.

             In an explanatory footnote in the January 2, 2018 Order,
       the [c]ourt addressed the issue of postponement of the trial. The
       [c]ourt explained that the relocation petition was distinguishable
       from the modification petition upon which the [c]ourt had
       previously ruled and which [Father] had appealed. The [c]ourt
       explained that the trial on [Father]’s relocation petition would not
       be postponed.

              On January 3, 2018, [Mother] appeared at 9:00 a.m. The
       [c]ourt took up other brief matters that had been scheduled for
       that day. At 9:30 a.m., after [Father] failed to appear in support
       of his petition and after the [c]ourt allowed him an extra half hour
       to appear, [Mother] orally motioned for dismissal of [Father]’s
       Petition to Relocate. The [c]ourt granted that motion on the
       record and dismissed the Notice of Proposed Relocation with
       prejudice. Because this was the only matter on the docket for the
       rest of that day, court was adjourned at that time.[9]

             Later in the day, the [c]ourt received “Plaintiff’s Motion for
       Continuance of the Trial on Plaintiff’s Relocation Request, Filed
       August 17, 2017.” That motion was time[-]stamped by the
       prothonotary at 9:32 a.m. on January 3, 2018,[10] indicating
       [Father] was physically in the courthouse, but proceeded to the
       prothonotary’s office to file his motion rather than reporting to the
       courtroom or checking in with [c]ourt staff. Because the matter
       was already dismissed by the time Appellant filed his motion, the
       [c]ourt entered an order dismissing it as moot on January 8, 2018.
____________________________________________


8Upon review, this order was entered January 3, 2018.
9 Upon review of the certified record, it does not appear that the Notes of
Testimony of this proceeding were requested and transcribed.

10The copy of the motion in the certified record reflects a time-stamp of 9:31
a.m.

                                           -4-
J-S37033-18



             On January 3, 2018 at 3:34 p.m., [Father] returned to the
       courthouse and filed “Plaintiff’s Motion to Quash the Order, filed
       January 2, 2018, Granting Defendant’s Request to Serve a Civil
       Subpoena Upon Plaintiff’s Employer.” This motion was also
       dismissed as moot on January 4, 2018.

            [Father] filed the instant Notice of Appeal on February 5,
       2018, along with a Concise Statement of Matters Complained of
       on Appeal.[11]
                                        ...

Trial Court Opinion, 2/16/18,12 at 2-5 (footnote omitted) (emphasis in

original).

       On appeal, Father raises the following issue for our review:

       Did the lower court err by dismissing [Father]’s relocation petition
       when an appeal of a prior custody order from the same docket
       had been perfected?

Father’s Brief at 3.

       As this issue involves a pure question of law, our standard of review is

de novo, and our scope of review is plenary. See Gilbert v. Synagro Cent.,

LLC, 634 Pa. 651, 131 A.3d 1, 10 (2015); Harrell v. Pecynski, 11 A.3d 1000,

1003 (Pa.Super. 2011); In re Wilson, 879 A.2d 199, 214 (Pa.Super. 2005)

(en banc) (citations omitted).


____________________________________________


11  Father filed the instant Notice of Appeal pro se. Counsel entered his
appearance on behalf of Father on April 16, 2018. Mother is not represented
on appeal. We note that Mother submitted a letter dated May 3, 2018, and
filed May 9, 2018, indicating her lack of intent to file a reply brief. Letter,
5/9/18.

12While dated February 15, 2018, the trial court’s order and opinion was
mailed and docketed February 16, 2018.

                                           -5-
J-S37033-18



      We first consider whether the January 5, 2018, Order was properly

appealable as a final order.

      “‘[S]ince we lack jurisdiction over an unappealable order it is
      incumbent on us to determine, sua sponte when necessary,
      whether the appeal is taken from an appealable order.’” Gunn v.
      Automobile Ins. Co. of Hartford, Connecticut, 971 A.2d 505,
      508 (Pa.Super. 2009) (quoting Kulp v. Hrivnak, 765 A.2d 796,
      798 (Pa.Super. 2000)). It is well-settled that, “[a]n appeal lies
      only from a final order, unless permitted by rule or statute.”
      Stewart v. Foxworth, 65 A.3d 468, 471 (Pa.Super. 2013).
      Generally, a final order is one that disposes of all claims and all
      parties. See Pa.R.A.P. 341(b).

K.W. v. S.L. & M.L. v. G.G., 157 A.3d 498, 501-02 (Pa.Super. 2017).

      Instantly, the order in question is a final order. See G.B. v. M.M.B.,

T.B. & A.B., 670 A.2d 714 (Pa.Super. 1996) (a custody order is final and

appealable after the trial court has concluded its hearings on the matter and

the resultant order resolves the pending custody claims between the parties).

Said order denied and dismissed with prejudice Father’s Notice of Proposed

Relocation filed on August 17, 2017, thereby resulting in final resolution.

      When considering the merits of Father’s appeal, we are mindful that

Pennsylvania Rule of Appellate Procedure 1701 provides:

      Rule 1701. Effect of Appeal Generally.

      (a) General rule. Except as otherwise prescribed by these
      rules, after an appeal is taken or review of a quasijudicial order is
      sought, the trial court or other government unit may no longer
      proceed further in the matter.

      (b) Authority of a trial court or agency after appeal. After
      an appeal is taken or review of a quasijudicial order is sought, the
      trial court or other government unit may:



                                      -6-
J-S37033-18


     (1) Take such action as may be necessary to preserve the status
     quo, correct formal errors in papers relating to the matter, cause
     the record to be transcribed, approved, filed and transmitted,
     grant leave to appeal in forma pauperis, grant supersedeas, and
     take other action permitted or required by these rules or otherwise
     ancillary to the appeal or petition for review proceeding.

     (2) Enforce any order entered in the matter, unless the effect of
     the order has been superseded as prescribed in this chapter.

     (3) Grant reconsideration of the order which is the subject of the
     appeal or petition, if:

               (i) an application for reconsideration of the order
           is filed in the trial court or other government unit
           within the time provided or prescribed by law; and

               (ii) an order expressly granting reconsideration
           of such prior order is filed in the trial court or other
           government unit within the time prescribed by these
           rules for the filing of a notice of appeal or petition for
           review of a quasijudicial order with respect to such
           order, or within any shorter time provided or
           prescribed by law for the granting of reconsideration.

     A timely order granting reconsideration under this paragraph shall
     render inoperative any such notice of appeal or petition for review
     of a quasijudicial order theretofore or thereafter filed or docketed
     with respect to the prior order. The petitioning party shall and
     any party may file a praecipe with the prothonotary of any court
     in which such an inoperative notice or petition is filed or docketed
     and the prothonotary shall note on the docket that such notice or
     petition has been stricken under this rule. Where a timely order
     of reconsideration is entered under this paragraph, the time for
     filing a notice of appeal or petition for review begins to run anew
     after the entry of the decision on reconsideration, whether or not
     that decision amounts to a reaffirmation of the prior determination
     of the trial court or other government unit. No additional fees
     shall be required for the filing of the new notice of appeal or
     petition for review.

     (4) Authorize the taking of depositions or the preservation of
     testimony where required in the interest of justice.



                                     -7-
J-S37033-18


     (5) Take any action directed or authorized on application by the
     appellate court.

     (6) Proceed further in any matter in which a non-appealable
     interlocutory order has been entered, notwithstanding the filing of
     a notice of appeal or a petition for review of the order.

     (c) Limited to matters in dispute. Where only a particular
     item, claim or assessment adjudged in the matter is involved in
     an appeal, or in a petition for review proceeding relating to a
     quasijudicial order, the appeal or petition for review proceeding
     shall operate to prevent the trial court or other government unit
     from proceeding further with only such item, claim or assessment,
     unless otherwise ordered by the trial court or other government
     unit or by the appellate court or a judge thereof as necessary to
     preserve the rights of the appellant.

     (d) Certain petitions for review. The filing of a petition for
     review (except a petition relating to a quasijudicial order) shall not
     affect the power or authority of the government unit to proceed
     further in the matter but the government unit shall be subject to
     any orders entered by the appellate court or a judge thereof
     pursuant to this chapter.


     In addressing Rule 1701 in the context of an appeal of a claim for fees

and a divorce action, our Supreme Court stated the following:

     It is nowhere contended that the trial court’s resolution of the
     merits of the divorce action in any way impinged upon the merits
     of the claim then pending before the appellate court. Thus the
     bar imposed under Rule 1701(a) was not applicable, and there
     was no basis for the finding that the trial court’s jurisdiction had
     been divested at the time that the decree in divorce was made
     final. In its decision the Superior Court virtually ignored Rule
     1701(c). In a passing reference it appears to suggest that the
     only purpose of 1701(c) is to permit the appellate court to grant
     permission for the trial court upon petition to proceed during the
     pendency of an appeal. 353 Pa.Super. at 425, 510 A.2d at 734.
     Such a suggestion is a patent distortion of the clear language of
     that section. The purpose of Rule 1701(c) is to prevent appeals
     of collateral issues from delaying the resolution of the basic issues
     where the proceeding below can continue without prejudicing the


                                     -8-
J-S37033-18


     rights of the party seeking the interim review. The party seeking
     review in Rosen I was Mr. Rosen. He at no time objected to the
     trial court’s proceeding to dispose of the merits of the case during
     the time that appeal was pending in the Superior Court.
     Moreover, the entire record that is now before us establishes that
     the claim raised in Rosen I was ancillary to the matters that
     remained in the trial court for resolution. We therefore hold that
     Rule 1701(c) was applicable and that the appeal in Rosen I did not
     result in a divestiture of the trial court’s jurisdiction in disposing
     of the remaining matters before that court.

Rosen v. Rosen, 520 Pa. 19, 24-25, 549 A.2d 561, 564 (1988).

     In supporting its decision to proceed with the relocation matter despite

the pending appeal from the custody order, the trial court suggested that the

relocation was collateral to and possibly had no impact upon the custody

proceeding. The court reasoned as follows:

             The relocation petition sought to allow [Father] and the
     parties’ minor child to move to a new residence that is roughly
     fifty-five miles away from where the parties currently reside.
     [Father] was awarded primary physical custody of the minor child
     in the [c]ourt’s December 5, 2017 Order, with [Mother] having
     certain periods of overnight custodial time and alternating
     weekends. Had [Father] litigated his relocation petition and had
     the petition been granted, such an order would not automatically
     result in changing the custody order. Accordingly, under the
     circumstances of this case, relocation was an issue that could be
     resolved while preserving the legal status quo of the appeal
     [Father] took from the December 5, 2017 Order.

                                  Conclusion

            Because the [c]ourt is only prohibited from proceeding on
     “only such item, claim, or assessment” in the Order that was the
     subject of [Father]’s prior appeal, the [c]ourt’s finding that the
     earlier appeal does not stay consideration of the collateral
     reconsideration [sic] matter was proper. [Father] is not entitled
     to any relief on appeal, and the [c]ourt’s order entered on January
     4, 2018 granting [Mother]’s oral motion to dismiss [Father]’s
     Notice of Proposed Relocation should be AFFIRMED.


                                     -9-
J-S37033-18


T.C.O., 1/5/18, at 9-10.

      Father, however, highlights that the underlying custody matter and

relocation are filed under same docket.       Father’s Brief at 5.   Further, he

indicates in his cover letter forwarding his Notice of Appeal of the December

6, 2017, custody order to the trial court that “[a]ll matters under this docket

are stayed until the matter on appeal is final. . . .” Id. at 5-6. Significantly,

Father argues that the petition for modification and relocation petition both

require an assessment of the best interests of the child and that the factors

considered for each are “virtually identical.”      Id. at 7.    Lastly, Father

distinguishes the instant matter from Rosen v. Rosen, 520 Pa. 19, 549 A.2d

561 (1988), where our Supreme Court found the issue of legal fees unrelated

and ancillary to a divorce decree. Id. at 8. In conclusion, Father states his

“custody appeal and relocation petition are inextricably intertwined and

involve the same issue- the best interests of the child. It was error for the

lower court dismiss the relocation petition while the custody appeal was

pending. The relocation matter should have been stayed. . . .” Id. at 8.

      In the case sub judice, while it may have been possible to grant Father’s

relocation and maintain the custody order, we agree that the custody and

relocation petitions are sufficiently interrelated that the relocation is not

ancillary to the custody matter. A notice of proposed relocation, by its very

nature, may impact the custody proceedings and the custody order between




                                     - 10 -
J-S37033-18



the parties.13 Unlike the claims in Rosen, such claims are not distinct and

distinguishable. They rely on the same factual basis.
____________________________________________


13   See 23 Pa.C.S.A. § 5337, which provides:

        § 5337. Relocation

                                           ...

        (e) Confirmation of relocation.--If no objection to the
        proposed relocation is filed under subsection (d), the party
        proposing the relocation shall file the following with the court prior
        to the relocation:

              (1)    an affidavit stating that the party provided
                     notice to every individual entitled to notice, the
                     time to file an objection to the proposed
                     relocation has passed and no individual entitled
                     to receive notice has filed an objection to the
                     proposed relocation;

              (2)    Proof that proper notice was given in the form
                     of a return receipt with the signature of the
                     addressee and the full notice that was sent to
                     the addressee.

              (3)    a petition to confirm the relocation and modify
                     any existing custody order; and

              (4)    a proposed order containing the information set
                     forth in subsection (c)(3).

        (f) Modification of custody order.--If a counter-affidavit
        regarding relocation is filed with the court which indicates the
        nonrelocating party both has no objection to the proposed
        relocation and no objection to the modification of the custody
        order consistent with the proposal for revised custody schedule,
        the court may modify the existing custody order by approving the
        proposal for revised custody schedule submitted under subsection
        (c)(3)(viii), and shall specify the method by which its future



                                          - 11 -
J-S37033-18



       Nonetheless, the court determined, and the parties agreed, that Father’s

relocation would be heard separately from the pending custody claims

____________________________________________


       modification can be made if desired by either party. If a counter-
       affidavit regarding relocation is filed with the court which indicates
       the nonrelocating party objects either to the proposed relocation
       or to the modification of the custody order consistent with the
       proposal for revised custody schedule, the court shall modify the
       existing custody order only after holding a hearing to establish the
       terms and conditions of the order pursuant to the relocation
       indicating the rights, if any, of the nonrelocating parties.

       (g) Hearing.—

              (1)    Except as set forth in paragraph (3), the court
                     shall hold an expedited full hearing on the
                     proposed relocation after a timely objection has
                     been filed and before the relocation occurs.

              (2)    Except as set forth in paragraph (3), the court
                     may, on its own motion, hold an expedited full
                     hearing on the proposed relocation before the
                     relocation occurs.

              (3)    Notwithstanding paragraphs (1) and (2), if the
                     court finds that exigent circumstances exist, the
                     court may approve the relocation pending an
                     expedited full hearing.

              (4)    If the court approves the proposed relocation, it
                     shall:

                     (i)       modify any          existing   custody
                               order; or

                     (ii) establish the terms and conditions of
                     a custody order.

                                           ...



                                          - 12 -
J-S37033-18



resulting thereafter in the order entered December 6, 2017. In fact, at pre-

trial conference on October 31, 2017, Father stated, “My concern is that a trial

on relocation would be premature until Your Honor entered a custody order

and made a decision.” N.T., 10/31/17, at 3. Mother continued, “I had the

same concern. It would be a biased trial with a prejudicial outcome. You can’t

defend against custody time a person doesn’t have.” Id. at 3-4. Subsequent

to the conference, a scheduling order dated November 1, 2017, and entered

November 3, 2017, attached the parties for trial on January 3 and 4, 2018 at

9:00 a.m. The order noted, “Failure to appear may result in sanctions,

including dismissal of the action and entry of a final order by the

[c]ourt.” Scheduling Order, 11/3/17 (emphasis added).

        Despite any assumption by Father in forwarding his Notice of Appeal

that the relocation would be stayed, the record does not reveal that Father

took any steps to confirm this, made any timely request for a continuance, or

engaged in any other affirmative action. Rather, Father failed to appear for

pre-trial motions on December 29, 2017, and for trial on January 3, 2018.14

Further, given his filing of a motion for a continuance at 9:31 a.m. on January

3, 2018, it appears that Father received the court’s ruling on the pre-trial

motions dated January 2, 2018, the day before trial, and entered on January

3, 2018, which indicated that the parties remained attached for trial on

January 3-4, 2018. However, Father failed to appear at 9:00 a.m. for trial,

____________________________________________


14   At the very least, Father failed to appear in a timely manner.

                                          - 13 -
J-S37033-18



and prior to his filing at 9:31 a.m. on January 3, 2018, he failed to take any

action with regard to a continuance.

         For the foregoing reasons, we affirm the order of the trial court.

         Order affirmed.

         Judge McLaughlin joins the memorandum.

         Judge Olson files a concurring statement in which Judge McLaughlin

joins.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/5/18




                                       - 14 -